Citation Nr: 0101234	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-19 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased apportioned share of the 
veteran's VA compensation benefits, on behalf of his 
estranged spouse.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs

Veteran represented by:	None


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active military service from June 1955 to 
August 1975.  The appellant is the veteran's estranged 
spouse.  Her claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1999 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland, granting the appellant an 
apportionment of the veteran's VA compensation benefits in 
the monthly amount of $82.00.  


REMAND

A claim for an apportionment is a "contested claim" subject 
to special procedural requirements.  For instance, if the 
apportionment claim is simultaneously contested, all 
interested parties are to be specifically notified of any 
action taken by the agency of original jurisdiction, of the 
right and time limit for initiating an appeal, and of the 
right to present testimony at a hearing and to be 
represented.  38 U.S.C.A. 
§ 7105A(a) (West 1991); 38 C.F.R. § 19.100 (2000).  Upon the 
filing of a notice of disagreement, all interested parties 
are to be furnished with a copy of the statement of the case.  
38 U.S.C.A. § 7105A(b); 38 C.F.R. § 19.101 (2000).  When a 
substantive appeal is filed, its content is to be furnished 
to the other contesting parties to the extent that it 
contains information that could directly affect the payment 
or potential payment of the benefit that is the subject of 
the contested claim.  38 U.S.C.A. § 7105A(b); 38 C.F.R. § 
19.102 (2000).  

In this case, the appellant filed a claim for an apportioned 
share of the veteran's VA compensation benefits in May 1999.  
By letters dated July 1999, the RO acknowledged the 
appellant's claim and informed the veteran that the appellant 
had filed this claim.  In August 1999, the RO granted the 
appellant's claim by awarding her a monthly apportionment of 
$82.00.  The appellant initiated an appeal of this decision 
in August 1999, and thereafter, the RO again acknowledged the 
appellant's action and informed the veteran of this action.  
As well, in August 1999, the RO issued a statement of the 
case to both the appellant and the veteran.  

In September 1999 and November 1999, respectively, the 
appellant filed a VA Form 9 (Appeal to Board of Veterans' 
Appeals) and testified at a hearing held at the RO.  In 
October 1999, the veteran submitted a written statement 
explaining his financial status.  The RO did not send copies 
of the substantive appeal, hearing transcript or financial 
statement to the contesting party, nor did it provide the 
appellant, her representative or the veteran an opportunity 
to present argument on the allegations raised in the 
statements or during the hearing. 

To ensure that all due process requirements are met, 
additional action by the RO is necessary.  This claim is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file 
and ensure that all contested claims 
procedures have been followed.  First, 
the RO should furnish the veteran a copy 
of the appellant's VA Form 9 (Appeal to 
Board of Veterans' Appeals) and hearing 
transcript or inform him of the substance 
of this evidence, and provide him an 
opportunity to respond thereto.  Second, 
the RO should furnish the appellant and 
her representative a copy of the 
veteran's financial statement or inform 
them of the substance of this evidence, 
and provide them an opportunity to 
respond thereto.

2.  After completion of the above 
development and only if additional 
evidence is associated with the claims 
file that was not previously considered 
by the RO, the RO should readjudicate the 
claim based on this evidence.  If the 
determination remains adverse to the 
appellant, the RO should provide the 
appellant, her representative and the 
veteran a supplemental statement of the 
case and afford them an opportunity to 
respond thereto.  If no additional 
evidence is associated with the claims 
file as a result of the development 
completed above, the claims file should 
be forwarded directly to the Board for 
appellate review.

The purpose of this REMAND is to provide both parties in 
interest due process of law.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The parties are free to submit any additional 
evidence or argument in connection with the appeal.  However, 
no action is required unless otherwise notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




